Title: From George Washington to Robert Cochran, 4 July 1782
From: Washington, George
To: Cochran, Robert


                  
                     Sir,
                     head Qrs 4 July 82
                  
                  I am informed that some uneasiness has arisen from a late Regimental order issued by you requiring the Surgeon and Mate of the Regiment you Command to attend the Parade at every Roll Call and to Post themselves in a line with the Company Officers on the right of the Batallion.
                  It is certainly right in you, Sir, as Commanding Officer of the Regiment to see that those Gentlemen are always at hand to attend to the duties of their Office nor can it admit of a doubt that you have a right to order their attendance in the Parade whenever you may think their presence there necessary but as it has not been the Custom in our Army for them to attend and take post at Roll Calls with the Company Officers and as it is not necessary to the Service the introducing that custom now can answer no good purpose and may be productive of disputes—Viewing it therefore in this light I think it will be best not to insist on it in your Regiment.  I am
                  
               